          Case 1:20-cv-00445-RJL Document 3 Filed 02/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                       Plaintiffs,
                                                               Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
     et al.,

                       Defendants.



                                            ERRATA

       Plaintiffs submit this Errata to correct the Civil Cover Sheet filed with the Complaint (ECF

No. 1) on Friday, February 14, 2020. The Civil Cover Sheet lacked the signature of the Attorney

of Record. A corrected Civil Cover Sheet bearing the electronic signature of the Attorney of

Record is attached hereto as Exhibit A.



Dated: February 18, 2020                            Respectfully submitted.

                                                    /s/ Elisabeth S. Theodore
                                                    Elisabeth S. Theodore
                                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                                    601 Massachusetts Ave. NW
                                                    Washington, DC 20001
                                                    (202) 942-5000
                                                    Elisabeth.theodore@arnoldporter.com
